Citation Nr: 1716988	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-30 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1955 to January 1968 and from July 1970 to March 1975 and his service included service in the Republic of Vietnam from December 1966 to December 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to a compensable rating for his bilateral hearing loss.  He was last examined in July 2012 and he essentially asserts that his hearing loss has worsened.  He also receives medical care for his bilateral hearing loss.  As such, a remand for a contemporaneous VA examination is necessary to adjudicate this appeal.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-September 2012 treatment records from the VA's Central and South Texas Health Care System.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from the Ear Institute of Texas. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his bilateral hearing loss including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the severity of his bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be conducted.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

